Title: To John Adams from Josiah, III Quincy, 14 December 1823
From: Quincy, Josiah, III
To: Adams, John


				
					Sir.
					Boston. 14. Dec 1823.
				
				Mr Finch an English gentleman of science and great ardour in geological and mineralogical pursuits intending to pay his respects to you at Quincy has requested this letter of introduction for that purpose.He is grandson of Dr: Priestley and has visited this country for the prosecution of his inquiries into in science, and is particularly desirous of being made known to you. In which I am happy in being able to gratify him / very Respectfully / yrs
				
					Josiah Quincy
				
				
			